 

Exhibit 10.6

 



MTECH ACQUISITION CORP.

10124 Foxhurst Court,

Orlando, Florida 32836

 

January 29, 2018

 

MTech Sponsor LLC

10124 Foxhurst Court,

Orlando, Florida 32836

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
MTech Acquisition Corp. (the “Company”) and continuing until the earlier of (i)
the consummation by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), MTech
Sponsor LLC shall make available to the Company certain office space and
administrative and support services as may be required by the Company from time
to time, situated at 10124 Foxhurst Court, Orlando, Florida 32836 (or any
successor location). In exchange therefor, the Company shall pay MTech Sponsor
LLC the sum of $10,000 per month on the Effective Date and continuing monthly
thereafter until the Termination Date. MTech Sponsor LLC hereby agrees that it
does not have any right, title, interest or claim of any kind in or to any
monies that may be set aside in a trust account (the “Trust Account”) that may
be established upon the consummation of the IPO as a result of this letter
agreement (the “Claim”) and hereby waives any Claim it may have in the future as
a result of, or arising out of, this letter agreement and will not seek recourse
against the Trust Account for any reason whatsoever.

 

  Very truly yours,       MTECH ACQUISITION CORP.         By: /s/ Scott Sozio  
    Name: Scott Sozio     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

MTECH SPONSOR LLC         By: /s/ Scott Sozio



    Name: Scott Sozio     Title: Managing Member of SS FL LLC,
a managing member of MTech Sponsor LLC  

 



 

 